Op. by
Stone, J.
When an infant disaffirms, upon attaining his majority, an executory contract made during his infancy, he may plead infancy to an action by an adult purchaser, and he need not tender back anything he may have received under the contract. In cases of executed contracts, the quondam infánt, or those claiming under him, must become the actor, and if there be any of the money or other valuable thing in esse, and in possession of the party seeking the relief, in the possession of him from whom the right to sue is derived, the bill must tender, or offer to produce or pay. Not so if the infant has used or consumed it in his infancy.